t c memo united_states tax_court joel baker petitioner v commissioner of internal revenue respondent docket nos filed date joel baker pro_se james thurston and elizabeth groenwegen for respondent memorandum opinion panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the following deficiencies in addition to and accuracy-related_penalties on petitioner's federal_income_tax addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure for the deficiency and penalty determined in the notice_of_deficiency were dollar_figure and dollar_figure respectively the increased deficiency and penalty were claimed in respondent's amended answer that asserts that petitioner is not entitled to a dependency_exemption for his daughter after concessions the issues remaining for decision are whether petitioner is entitled to a dependency_exemption for his daughter in and his mother in whether petitioner is entitled to head-of-household filing_status for whether the claimed bad_debt deduction in the amount of dollar_figure for should be treated as a business_bad_debt or a nonbusiness_bad_debt whether petitioner is entitled to a dollar_figure theft_loss deduction for whether petitioner is entitled to a dollar_figure deduction for unreimbursed employee business_expenses incurred in whether petitioner is liable for with respect to petitioner has conceded that he is not entitled to a deduction in the amount of dollar_figure for amounts withheld from his wages for petitioner has conceded he is not entitled to a deduction for medical_expenses claimed on schedule a he may not claim his daughter jacqueline as a dependent with respect to a claimed deduction for property taxes in the amount of dollar_figure he is not entitled to a deduction of dollar_figure respondent concedes that petitioner is entitled to a deduction of dollar_figure with respect to a claimed deduction for unreimbursed employee business_expenses in the amount of dollar_figure he is not entitled to a deduction of dollar_figure and he is not entitled to claim a deduction for a casualty_loss in the amount of dollar_figure an addition_to_tax under sec_6651 for failure_to_file a timely return in and whether petitioner is liable for negligence penalties under sec_6662 for the years and for the purposes of convenience we have combined the findings_of_fact and discussion of pertinent legal issues some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petitions petitioner resided in berkeley california we begin by noting that respondent's determinations are presumed correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 dependency_exemptions in and petitioner is single having been divorced from his former wife in and his daughter jacqueline resided with him in jacqueline was born on date petitioner's mother laverne baker ms baker resided with petitioner from january to date ms baker years old during that year was blind and suffered from alzheimer's disease ms baker received a total of dollar_figure per month from the federal government and the state of california sec_151 allows an annual exemption_amount for each dependent whose gross_income for the taxable_year is less than the exemption_amount or who is a child of the taxpayer and is a student who has not attained the age of at the close of such calendar_year sec_151 b ii dependents are generally defined as individuals who receive over half of their support from a taxpayer in the calendar_year in which that taxpayer's taxable_year begins sec_152 individuals listed under this general definition include both mothers and daughters sec_152 to determine whether a taxpayer has furnished over half of an individual's support there must be included the cost of food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs support also includes any amount which that individual has contributed for his or her own support including amounts ordinarily excludable from gross_income in whole or part such as social_security_benefits sec_1_152-1 income_tax regs with respect to petitioner's claim that his daughter jacqueline was his dependent in the record indicates that she earned dollar_figure in wage income an amount which exceeded the exemption_amount for that year furthermore although jacqueline was a student she reached age during that year consequently petitioner is not entitled to claim his daughter as a dependent for with respect to petitioner's claim that he is entitled to a dependency_exemption for his mother in petitioner must establish that he provided over half of her support for the year petitioner presented no documentary_evidence and only vague oral testimony on this issue furthermore the record indicates that ms baker received federal and state government support and resided with petitioner's sister for months during the year petitioner has not met his burden of proving that he provided more than half of the support for his mother therefore we sustain respondent on this issue filing_status in we now address the question of whether petitioner is entitled to head-of-household filing_status for based upon respondent first raised this issue in an amended answer as such respondent bears the burden_of_proof on this issue rule a nevertheless the facts in the record are clear that petitioner is not entitled to the dependency_exemption accordingly the burden_of_proof does not play a role with respect to this issue petitioner claimed head-of-household filing_status on his return in the notice_of_deficiency respondent determined that petitioner because he improperly claimed his daughter as a dependent was not entitled to head-of-household filing_status petitioner appears to have conceded both the dependency and filing_status issues in his pretrial memorandum and neither party mentioned the issue during trial under sec_2 however the issue of whether a parent may claim an unmarried son or daughter as a dependent is not determinative of whether that parent is entitled to head-of-household filing_status given that petitioner is pro_se we do not accept his apparent concession which was based upon respondent's erroneous legal analysis evidence in the record including a copy of his daughter's federal_income_tax return we find that petitioner's daughter was unmarried and resided with petitioner for more than one-half of the year under sec_2 an unmarried individual may file a return as head_of_household if that individual maintains a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of an unmarried son or daughter of the taxpayer therefore petitioner is entitled to head-of-household filing_status for bad_debt deduction in on several occasions from to petitioner loaned money to individuals receiving interest-bearing notes in return on date petitioner loaned dollar_figure to james c murphy who died one month later without making any payments on the loan petitioner never collected on this debt and claimed a bad_debt deduction in the amount of dollar_figure on his return sec_166 generally allows a deduction for any debt that becomes worthless during the taxable_year bad_debts may be characterized as either business bad_debts or nonbusiness bad_debts sec_166 sec_166 provides that nonbusiness bad_debts are deductible as short-term_capital_losses while petitioner claimed the dollar_figure deduction as a business_bad_debt loss respondent characterized the loss as a nonbusiness_bad_debt thereby limiting petitioner's deduction to dollar_figure for the year sec_1211 respondent concedes the validity and the amount of the loan as well as its worthlessness as a bad_debt the issue to be decided therefore is whether petitioner is entitled to claim the bad_debt as a business_bad_debt bad_debts are properly characterized as business bad_debts if they are incurred in connection with a trade_or_business of the taxpayer sec_166 petitioner argues that he was in the trade_or_business of lending money during the year in issue petitioner worked as a school counselor and reported wages from that activity petitioner's income_tax return does not reflect any other activity which would lead us to the conclusion that he was in the trade_or_business of lending money based upon the record before us we find that petitioner has failed to present sufficient evidence to establish that he is entitled to a deduction for a business_bad_debt 73_tc_1081 therefore we sustain respondent's determination that the loss in question constituted a nonbusiness_bad_debt theft_loss in petitioner was divorced in and fell into arrears on child_support payments to his former wife by date however petitioner had paid all amounts in arrearage nevertheless on date petitioner's former wife obtained an ex_parte order to withhold a portion of petitioner's wages at a rate of dollar_figure per month until purported child_support arrearages of dollar_figure were paid petitioner commenced legal proceedings to contest the wage assignment on date petitioner obtained a judicial order declaring the wage assignment void and requiring his former wife to return dollar_figure which had been paid pursuant to the original order petitioner made attempts to find his former wife but never filed suit seeking to collect the amounts she owed him on schedule a of his amended_return for petitioner deducted dollar_figure as a theft_loss attributable to amounts withheld from his paycheck for child_support not owing individual taxpayers may deduct certain losses including theft losses sustained during the taxable_year and not compensated by insurance or otherwise sec_165 c a taxpayer may deduct a theft_loss in the year in which the loss is discovered to the extent that the loss exceeds percent of adjusted_gross_income sec_165 h the existence of a theft depends upon the law of the state where the purported theft occurred 63_tc_736 affd without published opinion 523_f2d_1053 5th cir california provides that a person commits theft when he or she knowingly and designedly by any false or fraudulent representation or pretense defraud s any other person of money cal penal code sec a west petitioner maintains that a total of dollar_figure was withheld from his wages before payments finally ceased to meet his burden_of_proof on this issue petitioner must establish that a theft occurred ie that his former wife possessed felonious intent when she obtained the judicial order for the wage assignment 540_f2d_448 9th cir affg 61_tc_354 in this regard respondent contends that because petitioner was not present when his former wife obtained the wage assignment order and has presented no other evidence regarding his former wife's intent at that time petitioner has not shown that the order was procured with fraudulent intent based upon the record before us we find that petitioner has failed to prove that his former wife committed a theft under california law when obtaining the wage assignment order we therefore sustain respondent on this issue unreimbursed employee business_expenses in during the years in issue petitioner was employed as a counselor in the oakland unified school district one of petitioner's responsibilities as a counselor was to organize and raise funds for various events including a school picnic for bret harte junior high school held on date petitioner was responsible for finding a caterer for the picnic and entered into an agreement approved by the school administration with avalon catering avalon funds could not be paid to the caterer until petitioner the class secretary and the school principal each signed a form authorizing disbursement of the funds according to petitioner or days prior to the date of the picnic he was advised that avalon would not perform according to the agreement petitioner then entered into a new contract with a s catering a s petitioner was informed by the principal of the school that she would not authorize the disbursement of funds to a s petitioner then paid dollar_figure to a s out of his own funds and deducted the amount as an unreimbursed employee_business_expense on schedule a of his income_tax return with respect to the dollar_figure paid_by petitioner to a s we note that sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 in this regard petitioner maintains that he may deduct the dollar_figure as an ordinary_and_necessary_expense the record however indicates that petitioner was aware that the school's principal disapproved of the expenditure before petitioner incurred the expense in question we are not persuaded that this expense incurred with the knowledge that it would not be approved by his superiors was ordinary and necessary to documents in this record are inconsistent with petitioner's testimony said documents could lead us to the conclusion that petitioner unilaterally terminated the contract with avalon we need not and do not decide for purposes of this opinion whether petitioner was at fault or exactly what role petitioner played in the failure of avalon to perform the catering services petitioner's employment therefore we sustain respondent on this issue addition_to_tax for failure to timely file under sec_6651 respondent determined that petitioner was liable for an addition_to_tax for failure to timely file a tax_return for generally taxpayers failing to submit a timely return are subject_to this addition_to_tax unless they establish that the failure resulted from reasonable_cause and not from willful neglect 469_us_241 petitioner filed his return for the tax_year on date but noted at trial that he was preoccupied with other matters at the time his return was due the fact that a taxpayer is busy during the time that his or her return is due does not by itself establish reasonable_cause for failing to timely file a return 467_f2d_47 9th cir affg 53_tc_491 therefore we sustain respondent on this issue accuracy-related_penalty under sec_6662 for and respondent determined that petitioner is liable for the accuracy-related_penalty provided under sec_6662 the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 generally respondent's determination imposing the accuracy- related penalty is presumed correct and taxpayers bear the burden of proving that they are not liable for the accuracy- related penalty imposed by sec_6662 rule a 92_tc_501 respondent however bears the burden of proving petitioner's liability for an accuracy-related_penalty with regard to petitioner's claim that his daughter was his dependent in see supra note with respect to we find that petitioner did not have a reasonable basis either for claiming his daughter as a dependent or for characterizing his worthless note as a business_bad_debt with respect to we conclude that petitioner did not have a reasonable basis for claiming a deduction for theft losses relating to amounts withheld from his wages by his former wife furthermore petitioner offered no evidence to suggest that he had a reasonable basis for any of the conceded items which resulted in an underpayment accordingly we sustain respondent's determination to this extent however we find that petitioner made reasonable attempts to comply with statutory requirements when claiming his mother as a dependent in moreover we find that petitioner had a reasonable belief that expenses paid to a s were sufficiently related to his employment to warrant a deduction therefore we conclude that the accuracy-related_penalty is not applicable to the portion of the underpayment attributable to this adjustment to reflect the foregoing decisions will be entered under rule
